                        Case 6:20-mj-00106-JCM Document 4 Filed 06/22/20 Page 1 of 6

                                             S
                                          WESTERN DISTRICT OF TEXAS
In the Matter of the Search          of                                                          JUN   21 2020
                                                                            SEARCH W
                                                                                           &iIS. DISTRICT COURT
Information            associated        with                                              WESTERN
                                                                                           BV_
                                                                                                       (I\OF TEXAS
                                                                                                     DIS
kevinpe1ayo(hotmail.com, further described in                                                              DEPUTY   CLI
                                                        CASE NUMBER1LO
Attachment A, that is stored at premises
controlled by Microsoft Corporation


TO:       RICKY L. WELTON, Special Agent, United States Army, Criminal Investigation Division,
          and any Authorized Officer of the United States

Affidavit(s) having been made before me by RICKY L. WELTON, Special Agent, United States Army,
Criminal Investigation Division, and any Authorized Officer of the United States, who has reason to
believe that [ } on the person of [ X] on the premises known as

Information associated with kevinpe1ayo(hotmai1.com, further described in Attachment A, that is stored
at premises controlled by Microsoft Corporation,

in the Western District of Texas there is now concealed a certain person or property, described on the
                                                 -
attached property list, see Attachment B List of Items to be Searched for and Seized, which
property constitutes evidence of the commission of a criminal offense, contraband, the fruits of crime,
or things otherwise criminally possessed, property designed or intended for use or which is or has been
used as the means of committing a criminal offense concerning a violation of Title 18, United States
Code, Section 641.

I am satisfied that the affidavit(s) and any recorded testimony establish probable cause to believe that
the person or property so described is now concealed on the person or premises above-described and
establish grounds for the issuance of this warrant.

YOU ARE HEREBY COMMANDED to search on or before                             \ c
(not to exceed 14 days) the person or place named above for the   person or  property specified, serving
the warrant and making the search (in the daytime 6:OOA:M. to 10:00 P.M.) (at any time in the day or
night as I find reasonable cause has been established) and if the person or property be found there to
seize same, leaving a copy of this warrant and receipt for the person or property taken and prepare a
written inventory of the person or property seized and promptly return this warrant to U.S. Magistrate
Judge as required by law.


June                ,2020                                  Waco, Texas
Date and Time Issued                                       City and State



Jeffrey C. Manske, United States Magistrate Judge
Name and Title of Judicial Officer                         Signature of Judicial Officer
                  Case 6:20-mj-00106-JCM Document 4 Filed 06/22/20 Page 2 of 6



AO 93 (Rev. 12/09) SearGh and Seizure Warrant (Page 2)


                                                                Return
Case No.:                              Date and time warrant executed:           Copy of warrant and inventory left with:
   W -20-106M                              22 June 2020     09:30                       RAC S. Lane Allen, Army CID-MPFU
lnventoiy made in the presence of:
                                               SA Kevin Benifield
Inventory of the property taken and name of any person(s) seized:
  Receipt of digital files and electronic data from Microsoft Online Services, containing contents such as
  emails, subscriber information, names, email addresses related to subjects and business under
  investigation and within the purview of U.S. Army CID-MPFU.
  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX NOTHING FOLLOWS XXXXXXXXXXXXXXXX




                                                            CcrtIfict1p,i


         I declare under penalty of perjury that this inventory      Is   correct and was returned along with the original warrant
to the designated judge.


         22 June 2020
Date:
                                                                                       Executing officer s signature
                                                                    Ricky Welton         Special Agent
                                                                                          Printed name and title
          Case 6:20-mj-00106-JCM Document 4 Filed 06/22/20 Page 3 of 6




                                     ATTACIIMEII
                                  Property to Be Searched


                                    associated with kevinplayOh         ikcom that is stored at
This warrant applies to information
                                                                     service of legal process at
         controlled by Microsoft Corporation, a company that accepts
premises
                                          4 Mountain View, CA 94043
MSN Hotmail 1065 La Avenida, Building
             Case 6:20-mj-00106-JCM Document 4 Filed 06/22/20 Page 4 of 6




                                        ATTACHMENT B
                                  Particular Things to Be Seized


I.     Information to be disclosed by Microsoft Corp. (the Provider)
       To the extent that the information associated with:

       a)       kevinpelayo@hotmail.com
Dating from October 1, 2018 to the present, as described in Attachment A is within the possession,
custody, or control of the Provider, including any emails, records, files, logs, or information that
has been deleted but is still available to the Provider, or has been preserved pursuant to a requests
made under 18 U.S.C. § 2703(f) on January 15, 2020 and April 16, 2020 the Provider is required
to disclose the information described in paragraphs (a) through (f) below in this section to the
government for each account or identifier listed in Attachment A:
a.      The contents of all emails associated with the accounts, including stored or preserved
copies of emails sent to and for the account, draft emails, the source and destination addresses
associated with each email, the date and time at which each email was sent, and the size and length
of each email;
        b.      All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and duration, the date on which the account was created, the length of service, the IP address
used to register the account, log-in IP addresses associated with session times and dates, account
status, alternative email addresses provided during registration, methods of connecting, log files,
and means and source of payment (including any credit or bank account number);
        c.      The types of service utilized;

        d.     All records or other information stored at any time by an individual using the
        account, including address books, contact and buddy lists, calendar data, pictures, and files;
        e.      All records pertaining to communications between the Providers and any person
        regarding the account, including contacts with support services and records of actions
        taken; and
        f        All records establishing control over or access to the subject email accounts.

II.     Information to be seized by the government
        All information described above in Section I that constitutes fruits, contraband, evidence,
and instrumentalities of violations of 18 U.S.C. 641 (Theft), 18 U.S.C. 1028A (Aggravated
Identify Theft), 18 U.S.C. 1343 (Wire Fraud), 18 U.S.C. 956(h) (Money Laundering), and 18
U.S.C. § 371 (Conspiracy), those violations involving known and unknown persons and occurring
          Case 6:20-mj-00106-JCM Document 4 Filed 06/22/20 Page 5 of 6




after October 1, 2018, to the present including, for each account or identifier listed on Attachment
A, information pertaining to the following matters:

a.     All data and records relating to names, emails and other identifying information for
       participants in relation to the Army Mass Transit Benefit Program (MTBP) to include but
       not limited to: creation of participant forms, payments for any U.S. government benefit,
       and claims in relation to the Army Mass Transit Benefit Program (MTBP).

b.     All data and records relating to claims submitted in relation to the Army Mass Transit
       Benefit Program.
c.     All data and records of payments relating to any U.S. Department of the Army, U.S.
       Department of Transportation, or U.S. Department of Defense claim, benefit, voucher,
       application, participant inquiries, and/or application forms in relation to the MTBP
d.     All data and records relating to agreements, drafts of agreements and proposed but
       unconsunimated agreements related to the Anny Mass Transit Benefit Program.
e.     All data and records identifying communications devices and numbers utilized during the
       formulation and submission of any U.S. government claim, or benefit, and application
       related to the Army MTBP, including residential telephones, fax machines, cell phones,
       blackberries, and like devices, address books, calendars, and other similar types of records.
f.     All data and records relating to fmancial accounts associated with Kevin Pelayo, Soldiers
       Van Pools, LLC, and the Army Mass Transit Benefit Program.
g.     All data, records and communications that may identify any co-conspirators of Kevin
       Pelayo or Soldiers Van Pools, LLC related to the Army Mass Transit Benefit Program.
h.     Email and attachments that provide context to any electronic mail reflecting the criminal
       activity described in this warrant including any electronic mail sent or received in temporal
       proximity to any relevant electronic mail and any electronic mail that identifies any users
       of the subject accounts; and
i.     Information relating to who created, used, or communicated with the accounts, including
       records about their identities and whereabouts.

j.     Any data and records pertaining to any communications with a government email address
       ending in .civ@mail.mil or .mil@mail.mil
          Case 6:20-mj-00106-JCM Document 4 Filed 06/22/20 Page 6 of 6




IlL    Providers Procedures
Microsoft Corporation shall deliver the information set forth above within 30 days of the service
of this warrant and shall send the information to:
U.S. Army CID-MPFU
Attn: Special Agent Ricky Welton
40 N.E. Loop 410
Suite #430
San Antonio, TX 78216
Ricky.L.Welton2.civmaiI.mil
